Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statements Regarding 35 U.S.C. § 112 6th Paragraph Compliance

	
For claim 1, the claim limitation “a control unit that arranges a reference signal or a gap in a signal of D2D direct communication” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a control unit that” coupled with functional language “arranges a reference signal or a gap in a signal of D2D direct communication” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the control unit 240 disclosed in figure 14 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

For claim 1, the claim limitation “a transmitting unit that transmits the signal of the D2D direct communication and information related to the reference signal or the gap to another user device” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a transmitting unit that” coupled with functional language “transmits the signal of the D2D direct communication and information related to the reference signal or the gap to another user device” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the transmitting unit 210 disclosed in figure 14 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 1 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R1-1809302 (“Physical layer design of NR sidelink”, Ericssion herein R1-1809302).

Regarding claim 1, R1-1809302 teaches a user device, comprising: 
a control unit that arranges a reference signal or a gap in a signal of D2D direct communication (fig. 5, section 7.1, sidelink LTE V2X with DMRS and GP); and 
a transmitting unit that transmits the signal of the D2D direct communication and information related to the reference signal or the gap to another user device (fig. 5, section 7.1, sidelink LTE V2X with DMRS and GP).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1809302 (“Physical layer design of NR sidelink”, Ericssion herein R1-1809302) in view of R1-1809157 (“Physical layer structures and procedure(s)”, NTT DOCOMO, INC. herein R1-1809157).

Regarding claim 2, R1-1809302 does not explicitly teach the user device according to claim 1, wherein, in the signal of the D2D direct communication, the gap is arranged at a beginning of a slot.
But, R1-1809157 in a similar or same field of endeavor teaches wherein, in the signal of the D2D direct communication, the gap is arranged at a beginning of a slot (fig. 1, section 2.1).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by R1-1809157 in the system R1-1809302 to position the GP dynamically. 
The motivation would have been to provide protection and prevention of interference.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1809302 (“Physical layer design of NR sidelink”, Ericssion herein R1-1809302) in view of CHATTERJEE et al. (WO 2015080853 herein CHATTERJEE).

Regarding claim 3, R1-1809302 does not explicitly teach the user device according to claim 1, wherein, in the signal of the D2D direct communication, a transient period at a beginning of a slot is used as the gap, and an explicit gap is not arranged.
But, CHATTERJEE in a similar or same field of endeavor teaches wherein, in the signal of the D2D direct communication, a transient period at a beginning of a slot is used as the gap, and an explicit gap is not arranged (page 16, the first half of the first symbol 810 may be punctured, instead of or in addition to the last symbol 820 being punctured, to provide additional guard period for handling the Tx/Rx switching time).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHATTERJEE in the system R1-1809302 to provide additional guard period. 
The motivation would have been to achieve system requirement and improve bandwidth efficiency.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1809302 (“Physical layer design of NR sidelink”, Ericssion herein R1-1809302) in view of YU et al. (US 10219232).


Regarding claim 4, R1-1809302 teaches the user device according to claim 1, wherein, in the signal of the D2D direct communication, (fig. 5, section 7.1, sidelink LTE V2X with DMRS and GP).
However, R1-1809302 does not teach wherein a length of the reference signal and a length of the gap are variable, and the length of the reference signal and the length of the gap are configured or specified for each sub carrier space.
But, YU et al. (US 10219232) in a similar or same field of endeavor teaches wherein a length of the reference signal and a length of the gap are variable, and the length of the reference signal and the length of the gap are configured or specified for each sub carrier space (fig. 28, col. 9 lines 30-37, different reference signals interval; col. 10 lines 47-56, different blank interval or gap; col. 28 lines 37-49, claim 10, a first gap interval which is greater than or equal to a maximum signal reception time difference with respect to at least one adjacent base station, and a second gap interval which is greater than or equal to a sum of a length of the first gap interval and a maximum reference signal interval length difference with respect to the at least one adjacent base station in different sub carrier). 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by (WO 2015080853) in the system R1-1809302 to provide additional guard period. 
The motivation would have been to achieve system requirement and improve bandwidth efficiency.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1809302 (“Physical layer design of NR sidelink”, Ericssion herein R1-1809302) in view of CHINCHOLI et al. (US 20190174341 as supported by provisional 62584676 filed on 11/10/2017 herein CHINCHOLI).

Regarding claim 5, R1-1809302 does not explicitly teach the user device according to claim 1, wherein, in the signal of the D2D direct communication, when there are one or more unused slots among a plurality of consecutive slots, a common reference signal is applied in slots to be used among the plurality of slots.
But, CHINCHOLI in a similar or same field of endeavor teaches wherein, in the signal of the D2D direct communication, when there are one or more unused slots among a plurality of consecutive slots, a common reference signal is applied in slots to be used among the plurality of slots (par. 103, non-coherent averaging of cross-correlation of consecutive CRS symbols within and across gaps indicating unused slots).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHINCHOLI in the system R1-1809302 to configure CRS across multiple slots. 
The motivation would have been to provide redundancy and reliability of receiving CRS.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1809302 (“Physical layer design of NR sidelink”, Ericssion herein R1-1809302) in view of TAKEDA et al. (US 20200275473 English translation of WO 2017110958 publish available on 06/29/2017).

Regarding claim 6, R1-1809302 does not explicitly teach the user device according to claim 1, wherein, in the signal of the D2D direct communication, when a timing advance value is equal to or greater than a predetermined value, the gap is not configured, and when the timing advance value is less than the predetermined value, the gap is configured.
But, TAKEDA et al. (US 20200275473 English translation of WO 2017110958 publish available on 06/29/2017) teaches wherein, in the signal of the D2D direct communication, when a timing advance value is equal to or greater than a predetermined value, the gap is not configured, and when the timing advance value is less than the predetermined value, the gap is configured (par. 43).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKEDA in the system R1-1809302 to configure gap based on the timing advance. 
The motivation would have been to provide synchronizing in receiving data.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        05/21/2022